DETAILED ACTION
This office action follows a reply filed on April 12, 2021.  Claims 1, 4, 5, 7, and 10 have been amended.  Claims 1, 2, 4, 5, 7-12 and 21-23 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the nonvolatile portion to having antimicrobial properties and the volatile portion as comprising an organic solvent selected from the group consisting of pyrrolidones and isopropyl alcohol, the combination of limitations which was not previously required by the claimed invention.
However, upon further consideration, a new ground(s) of rejection is proposed below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 recite the limitation "graphene oxide”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 8, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2014/169866), in view of CN 104559669 and CN 103589282, as evidenced by Shoji (US 2018/0187313) and Fu (The curing kinetic analysis of epoxy based on FT-IR, 3rd International Conference on Material, Mechanical and Manufacturing Engineering, IC3ME, 2015, 5 pages); however, for convenience, the English language equivalent of WO ‘866, US 2016/0280931 and the machine translations of CN ‘669 and CN ‘282, will be cited below.
Liu exemplifies a zinc-rich epoxy anticorrosion coating comprising component (A) and component (B) in a mixed mass ratio of 10:1 (p. 4, [0063]-[0073]), where components (A) and (B) are shown below:

    PNG
    media_image1.png
    446
    685
    media_image1.png
    Greyscale

Liu exemplifies the epoxy resin as a Bisphenol A epoxy (p. 3, [0035]).
Liu exemplifies the polyamide resin as polyamide 650 (claim 14), which as evidenced by Fu is an aromatic amine (p. 2).
Liu exemplifies the inclusion of graphene and teaches that the addition of graphene to anti-corrosion coating material significantly decreases the thickness of the coating film and the selection of individual components increases the anti-corrosion effect while greatly reduces the amount of zinc powder in the coating (p. 2, [0017]); however, does not teach or suggest the graphene as providing antimicrobial properties, as claimed.
CN ‘669 teaches the inclusion of graphene into a two part zinc-rich epoxy primer, teaching that graphene possesses antimicrobial and/or antibacterial 
CN ‘282 exemplifies preparing an epoxy resin composition comprising graphene, showing the antibacterial effect of adding graphene to the epoxy resin increases from 29% to 81%.
Therefore, one of ordinary skill in the art would expect the non-volatile portion of Liu comprising graphene to have antimicrobial properties, as claimed.
Liu exemplifies the solvent as a mixture of xylene and isobutanol, but teaches that the solvent can include any solvent capable of dispersing graphene, preferably any one of…alcohols…or combinations thereof (p. 3, [0031]).  Choosing a single alcohol solvent is prima facie obvious.  Isopropanol is a known solvent and is a homologue of isobutanol exemplified by Liu.  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2114.09(II).  
	Therefore, one of ordinary skill in the art would expect the use of isopropanol, alone, to result in a suitable coating composition, as Liu teaches the solvents to include alcohols, and does not limit the solvent to isobutanol.

Liu does not teach the coating composition for application on a metal substrate in contact with biofuels, as claimed.

“for application on a metal substrate in contact with biofuels” is an intended use statement and does not result in a structural difference between the claimed invention and Liu.
Liu teaches that the coating composition, comprising the claimed components, is suitable for use on metal plates and is used for anticorrosion.  Zinc rich coatings are suitable for fuel tanks, as evidenced by Shoji.  Therefore, the coating composition of Liu is inherently capable of being in contact with biofuels.
Liu is prima facie obvious over instant claims 1, 4, 5, 7, 21 and 22.
As to claims 2, 8 and 11, Example 5, above, suggests a nonvolatile portion of 67 wt% based on the coating composition, a graphene content of 0.1 wt% based on the nonvolatile portion, and 33 wt% volatile portion based on the coating composition.

Claims 1, 2, 4, 5, 7-12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104163928, in view of CN 103589282; however, for convenience, the EPO translation will be cited below.
CN ‘928 exemplifies a graphene containing coating material, teaching the coating material as comprising the following:

0-60 wt% filler; 
0-10 wt% dispersant; 
10-60 wt% resin, specifically listed to include epoxy resin, such as bisphenol A epoxy resin, bisphenol F epoxy resin, and amine type epoxy resin [0016];
10-60 wt% curing agent, specifically listed to include alicyclic amines, modified amines, polyamide, and imidazoles [0017]; and 
30-70 wt% solvent, specifically listed to include isopropanol, methylpyrrolidone and dimethylformamide [0018].
CN ‘928 teaches that the coating material as suitable for antistatic coating for petroleum storage tanks and pipelines [0027]) 
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
“for application on a metal substrate in contact with biofuels” is an intended use statement and does not result in a structural difference between the claimed invention and CN ‘928.
CN ‘928 teaches a coating material that comprises the claimed components and teaches the coating material has a combination of antistatic property and corrosion resistance and can be used for coating petroleum storage 
Therefore, one of ordinary skill in the art would expect the coating material of CN ‘928 to be suitable for application on metal substrates in contact with biofuels, as claimed.
While CN ‘928 does not specifically disclose “wherein the volatile portion escapes from the metal substrate after the coating composition is applied to the metal substrate”, CN ‘928 does specifically teach applying the coating and drying the film, where drying inherently results in the evaporation of the solvent during drying.
Graphene in epoxy resin inherently provides an antimicrobial property to the coating, as evidenced by CN ‘282, who exemplifies preparing an epoxy resin composition comprising graphene, showing the antibacterial effect of adding graphene to the epoxy resin increases from 29% to 81% (p. 5).
CN ‘928 is prima facie obvious over instant claims 1, 4-7, 21 and 22.
As to claims 8-10, CN ‘928 exemplifies the preparation of a coating material comprising a graphene paste, prepared from 5.3 g graphene, 50 g epoxy resin and 50 g solvent, where the paste is mixed with additional epoxy resin, a curing agent, talc, leveling agent, coupling agent and “an appropriate amount of organic solvent” [0034]-[0038].

As to claims 2 and 11, CN ‘928 suggests the solvent as present in an amount of 30-70 wt%, where the solvent is the only volatile component in the composition; therefore, this suggests a volatile portion of 30-70 wt% and a nonvolatile portion comprising 30-70 wt%, the ranges of which overlap with the claimed ranges 55-75 wt% nonvolatile portion and 25-45 wt% volatile portion. It has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Additionally, consider the following:
MPEP 2144.05
II.   ROUTINE OPTIMIZATION
A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
B.   There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
One of ordinary skill in the art would be able to determine the optimal amount of solvent necessary to form a coating material which is suitable for coating, as is obvious from the teaching of CN ‘928, who teaches adding “an appropriate amount of solvent”.

Claims 1, 2, 4, 5, 7-9, 11 and 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2011/0256387).
Cho teaches a resin composition for surface treatment of a steel sheet comprising a binder resin, graphene and a solvent (p. 1, [0013]), the binder resin specifically listed to include epoxy resin from bisphenol A, bisphenol F or a novolac (p. 2, [0023] and p. 3, [0036]) and the solvent specifically listed to include an alcohol-based solvent, specifically listed to include isopropanol (p. 3, [0049]).  Cho also teaches the inclusion of a crosslinking agent, specifically listed to include melamine (p. 4, [0054]), an aromatic amine, which meets applicants’ curing agent.
Cho teaches applying the composition to a steel sheet, but does not teach 
Cho.
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
Cho teaches that the coating composition, comprising the claimed components, is suitable for use on steel sheet and is used to provide conductivity and corrosion resistance to the sheet (p. 1, [0002]), and comprises the claimed components.  Therefore, the coating composition of Cho is inherently capable of being in contact with biofuels.

Cho does not teach or suggest the graphene as providing antimicrobial properties, as claimed.
CN ‘282 exemplifies preparing an epoxy resin composition comprising graphene, showing the antibacterial effect of adding graphene to the epoxy resin increases from 29% to 81%.
Therefore, one of ordinary skill in the art would expect the combination of the epoxy and graphene to provide antimicrobial properties, as claimed, as suggested by the teachings of CN ‘282.

Cho does not teach “wherein the volatile portion escapes from the metal substrate after the coating composition is applied to the metal substrate”, as claimed; however, Cho does teach an “adhering amount” of the resin layer formed after drying of the resin layer formed by coating on the steel sheet, and a drying temperature necessary for such (p. 4, [0062]).  Therefore, the drying inherently removes the solvent from the coating layer.

Cho is prima facie obvious over instant claims 1, 4, 5, 7 and 21, 22.
Cho teaches the binder resin as present in an amount of 10-90 parts by weight based on the total weight of the resin composition (p. 2, [0023]), the graphene as being present in an amount of 0.01-0.5 parts by weight based on the total weight of the resin composition (p. 3, [0040]), 9-90 parts by weight of the solvent based on the total weight of the resin composition (p. 7, claim 2) and 5-25 parts additives, including the crosslinking agent, based on the solids content of the composition.
As to claim 2, this suggests a nonvolatile portion of 10-91 wt%, which overlaps with the claimed range of 55-75 wt%.
As to claim 8, this suggests a graphene content of 0.01-5 wt% based on the nonvolatile or solids content of the composition, which overlaps with the claimed range of 0.1-5 wt%.
As to claim 9, this suggests a polymer content of about 10-93 wt% based on the nonvolatile portion of the composition, which overlaps with the claimed range of 50-65 wt%.

It has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2011/0256387) in view of Zhamu (US 2011/0017955).
Cho teaches a resin composition for surface treatment of a steel sheet comprising a binder resin, including epoxy resin, graphene and a solvent, specifically listed to include isopropanol, also teaching the inclusion of a crosslinking agent, specifically listed to include melamine, an aromatic amine, which meets applicants’ curing agent.
Cho teaches surface-treating the graphene with a hydrophilic functional group to improve dispersion stability in the resin composition (p. 3, [0041]), such as COOH or COO- groups (p. 3, [0042]); however, does not teach the functional groups to include amines or diamines, as required by instant claims 12 and 23.
 Zhamu teaches epoxy resin compositions comprising functionalized graphene, which provides good graphene dispersion in epoxy resins and interfacial bonding between graphene and epoxy matrix, exhibiting improved Zhamu teaches the chemical functional groups to include aliphatic amines and aromatic amines (p. 3, [0021]), and exemplifies the use of diamines in Figure 3, suggesting that oxidized graphene having carboxyl and hydroxyl groups will react with commonly used curing agents, such as a diamine curing agent (p. 3, [0026] and Figure 3).
Therefore, one of oridinary skill in the art would expect the composition of Cho including a polyamine crosslinking agent to possess graphene in the form functionalized with an amine, as suggested by the teachings of Zhamu.
Alternatively, it would have been obvious to one of ordianary skill in the art at the time the invention was filed to have functionalized the graphene of Cho with an amine, as Zhamu teaches that this allows the graphene to have improved dispersibility throughout the epoxy resin, and increases the interfacial adhesion, improving the physical properties of the final composite.

Response to Arguments
Applicant's arguments with respect to Liu and CN ‘928 regarding the antimicrobial properties and the volatile portion escaping from the metal substrate after application have been addressed in the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, as applicants have amended to limit the solvent to pyrrolidones and isopropyl alcohol and have amended to require the inclusion of a curing agent and a nonvolatile portion having antimicrobial properties, the limitations of which were not previously required.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768